358 S.E.2d 69 (1987)
320 N.C. 177
Henry F. TWITTY and William Twitty
v.
STATE of North Carolina and Heman R. Clark, Secretary of the North Carolina Department of Crime Control and Public Safety.
No. 229P87.
Supreme Court of North Carolina.
July 7, 1987.
*70 Banzet, Banzet & Thompson, Warrenton, and Bobby W. Rogers, Henderson, for plaintiffs.
Roy A. Giles, Jr., Asst. Atty. Gen., Raleigh, for the State.

ORDER
Upon consideration of the petition filed by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th day of July 1987."